DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings filed May 3, 2022 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites, “the display device, the display device”.  It is unclear what is meant by this repetitive phrase.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 7, 10, 12, and 15-20 are rejected under 35 U.S.C. 103 as obvious over U.S. PG Pub. No. 2017/0172458 A1 to Kato et al., in view of U.S. Patent No. 7,837,627 B1 to Pruter, in view of U.S. PG Pub. No. 2014/0135616 A1 to Stein et al., and in view of U.S. PG Pub. No. 2006/0004286 A1 to Chang et al.
Regarding claim 1, Kato discloses an instrument tracker, comprising: a case having an interior and exterior with a plurality of structures arranged on the exterior of the case and define an instrument channel (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81, noting that each side of element 21 in Fig. 7 combined reads on the BRI of a plurality of instrument seats; also noting that 3A and 3B in Fig. 14 read on the BRI); an inertial measurement unit (IMU) arranged within the interior of the case (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81, noting at least the gyroscope, the accelerometer and the magnetometer);  a controller arranged within the interior of the case and disposed in communication with the IMU; and a memory disposed in communication with the controller, the memory having a non-transitory machine readable medium with instructions recorded thereon that, when read by the controller, cause the controller to: receive at least one of positional and orientation information from the IMU; determine at least one of a position and an orientation of an instrument fixed relative to the case within the instrument channel using the position information received from the IMU case (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81, noting at least circuit board and data storage unit performing the claimed functions for example at para 41); and transmit the at least one of position and orientation of the instrument within the subject relative to a region of interest located within the subject to a display device for displaying position and orientation of the instrument relative to a predetermined insertion path through a subject between an entry point on the surface of the subject and a region of interest within the interior of the subject case (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81, noting an explanation of a planned reference trajectory and an actual trajectory as shown for example in Figs. 5 and 6).
Pruter discloses a similar medical instrument guide device, wherein a needle is held in place relative to a device using a instrument channel (see Fig. 6 and note upper and lower guides discussed in column 4).
It would have been obvious to one of skill in the art to have used multiple instrument seats because doing so would ensure a specific angle of entry and would also ensure a more secure placement of a needle relative to the medical device.
Stein discloses a similar surgical tracking system for guiding a needle from a surface insertion point to an internal target point, wherein a display displays a first circle that represents the position of the instrument relative to the entry point and a second circle that represents the orientation of the instrument relative to a predetermined insertion path (see Figs. 1, 2, and 17-21 and para 276-286).  Stein also discloses a crosshair to represent the region of interest, the target (see Figs. 1, 2, and 17-21 and para 276-286).  
It would have been obvious and predictable to have combined Kato and Stein because doing so would provide an intuitive guide for a user to align a needle with a target.  Further, such a display would have been an obvious substitution because doing so would predictably display an alternate needle delivery guide.
Although Stein discloses the two-circle guide technique claimed, Stein does not specifically disclose color coding the circles.  However, color coding different display elements is known in the art.  Examiner takes Official Notice that different colors are used to differentiate different elements on a computer display.  For example, Chang discloses a similar surgical display where different colors are used for different display elements (see para 101).
It would have been obvious to use different colors for different display elements because doing so would allow a ser to differentiate the two circles present in Stein.
Regarding claim 4, Kato discloses a device, wherein the case includes a grip with a finger seat disposed on the exterior of the case, the finger seat disposed on the on a side of the grip opposite the plurality of instrument seats (see Fig. 1, noting element 5 reads on a finger seat and is opposite to element 3).
Regarding claim 6, Kato discloses a device, wherein the IMU includes one or more of a magnetometer, an accelerometer, and a gyroscope, the one or more of a magnetometer, an accelerometer, and a gyroscope disposed in communication with the controller (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).
Regarding claim 7, Kato discloses a device, further comprising a battery arranged within the interior of the case end and electrically connected to the IMU and the controller (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).
Regarding claim 10, Kato discloses a device, further comprising a wireless communication module, the controller operatively connected to the wireless communication module (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).
Regarding claim 12, Kato discloses a device, wherein the instrument includes at least one of a needle, a catheter, and a portable imaging device (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).
Regarding claim 15, Kato discloses a device, wherein the region of interest includes an anatomical target of a subject undergoing an intervention procedure (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).
Regarding claim 16, Kato discloses a device, wherein the display device comprises a display device controller configured to: receive image data of the subject including the region of interest; define the predetermined insertion path extending between the entry and the region of interest; receive data from the instrument tracker indicative of at least one of the orientation and an insertion depth of the instrument; compare the at least one of orientation and insertion depth of the instrument to the predetermined path; and display the at least one of the orientation and the insertion depth relative to the insertion path (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).
Regarding claim 17, Kato discloses a device,  an instrument tracker as recited in claim 1, further comprising a wireless communication module disposed within the case, the controller operatively connected to the wireless communication module for communicating at least one of the orientation and an insertion depth of the instrument to the display device wirelessly; and the display device, the display device having a display device controller disposed in communication with a memory having instructions recorded on the memory that, when read by the display device controller, cause the display device controller to: receive image data of the subject including a region of interest; define a predetermined insertion path extending between the entry point located and the region of interest located; receive data from the instrument tracker indicative of at least one of the orientation and insertion depth of an instrument; compare the at least one of the orientation and insertion depth of the instrument to the predetermined path; and display the at least one of the orientation and insertion depth of the instrument relative to the predetermined insertion path (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).
Regarding claim 18, Kato discloses a device, further comprising at least one of an x-ray imaging device, a computerized tomography device, a positron emission tomography imaging device, a magnetic resonance imaging device, and an ultrasound imaging device  for capturing image data and are disposed in communication with the display device (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).
Regarding claim 19, Kato discloses a method comprising: fixing an instrument tracker to an instrument, the instrument tracker including a case having an interior and an exterior with a plurality of instrument seats, an inertial measurement unit (IMU) arranged within the interior of the case, and a controller arranged within the interior of the case and disposed in communication with the IMU (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81); receiving at least one of position and orientation information from the IMU (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81); determining at least one of an orientation and position of the instrument using the position and orientation information received from the IMU (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81); transmitting the at least one of the orientation and position of the instrument to a display device disposed in communication with the instrument tracker (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81); comparing the at least one of orientation and position of the instrument to a predetermined insertion path defined between an entry point located on the subject and the region of interest located within the subject (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81); and displaying difference between the at least one of orientation and insertion depth of the instrument and the insertion path on the display device (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).
Pruter discloses a similar medical instrument guide device, wherein a needle is held in place relative to a device using a plurality of instrument seats (see Fig. 6 and note upper and lower guides discussed in column 4).
It would have been obvious to one of skill in the art to have used multiple instrument seats because doing so would ensure a specific angle of entry and would also ensure a more secure placement of a needle relative to the medical device.
Stein discloses a similar surgical tracking system for guiding a needle from a surface insertion point to an internal target point, wherein a display displays a first circle that represents the position of the instrument relative to the entry point and a second circle that represents the orientation of the instrument relative to a predetermined insertion path (see Figs. 1, 2, and 17-21 and para 276-286).  Stein also discloses a crosshair to represent the region of interest, the target (see Figs. 1, 2, and 17-21 and para 276-286).  
It would have been obvious and predictable to have combined Kato and Stein because doing so would provide an intuitive guide for a user to align a needle with a target.  Further, such a display would have been an obvious substitution because doing so would predictably display an alternate needle delivery guide.
Although Stein discloses the two-circle guide technique claimed, Stein does not specifically disclose color coding the circles.  However, color coding different display elements is known in the art.  Examiner takes Official Notice that different colors are used to differentiate different elements on a computer display.  For example, Chang discloses a similar surgical display where different colors are used for different display elements (see para 101).
It would have been obvious to use different colors for different display elements because doing so would allow a ser to differentiate the two circles present in Stein.
Regarding claim 20, Kato discloses a method further comprising: imaging a subject including a region of interest located within the subject; determining the predetermined insertion path using imaging data acquired during imaging of the subject including the region of interest; and confirming position of the instrument by imaging the instrument and subject including the region of interest subsequent to completion of insertion of the instrument along the predetermined insertion path (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kato, Pruter, Stein, and Chang as applied to claim 1 above, and further in view of U.S. Patent No. 5,281,149 A to Petri.
Regarding claim 2, Kato discloses a device, wherein the case comprises supports arranged on the interior of the case to support the IMU (see Fig. 14 noting that rectangular angular sensor 1 is supported by circuit board 33).  
Kato does not specifically disclose the use of four supports.
However, Petri discloses a similar circuit support structure that allows one circuit element to be fixed to another in a set geometrical arrangement (see abstract and Summary of the Invention).
It would have been obvious to one of skill in the art to have combined the teachings of Kato and Petri because doing so would hold the sensor of Kato fixedly in place.  Moreover, using four elements would have been a mere duplication of parts.  Using four elements would have been obvious for supporting each of the four corners of the angular sensor in Kato in a balanced manner.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, Pruter, Stein, and Chang as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2015/0327885 A1 to Esanu.
Regarding claims 4 and 5, Esanu discloses a similar guided and handheld surgical device, wherein the case includes a finger ring disposed on the exterior of the case and with instrument channel disposed on the opposing side of the ring (see para 43 and 44, noting that a finger ring reads on a finger seat).
It would have been an obvious substitution to have substituted the handle of Kato for a ring as taught in Esanu because doing so would predictably provide a user a secure element to grip and hold during use of the device.  Examiner also notes that a ring grip would provide an advantage over a mere handle because a ring grip would ensure the user could not drop the device accidentally as the ring would surround 360 degrees of the users finger.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, Pruter, Stein, and Chang as applied to claim 7 above, and further in view of the skill in the art.
Regarding claim 8, Kato discloses a battery (see para 73, noting 30).
Further, Examiner takes Official Notice that wired charging circuits electrically connected to a battery for direct-connect charging of the battery are known in the art.
It would have been obvious to one of skill in the art to have included a charging circuit because doing so would increase the life of the device through recharging thus making the device reusable.
Regarding claim 9, Kato discloses a battery (see para 73, noting 30).
Further, Examiner takes Official Notice that wireless charging circuits electrically connected to a battery for wirelessly charging of the battery are known in the art.
It would have been obvious to one of skill in the art to have included a charging circuit because doing so would increase the life of the device through recharging thus making the device reusable.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, Pruter, Stein, and Chang as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2016/0296179 A1 to Thompson et al.
Regarding claims 13 and 14, Kato discloses a user interface operatively connected to the controller that is a display (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).   
But, Kato does not specifically disclose a device, wherein a tracker user interface is fixed relative to the case.
However, Thompson discloses a similar IMU guided medical device, including a display fixed to the case (see Figs. 1, 2, and 5 and para 28, 30, 37-41).
It would have been obvious to one of skill in the art to have combined the teachings of Kato and Thompson because doing so would allow a user to ascertain needle placement data without looking away from the needle and IMU device, thus increasing ease of use and efficiency.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kato, Pruter, Stein, and Chang as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2016/0278746 A1 to Hancu et al.
Regarding claim 20, Kato discloses a method further comprising: imaging a subject including a region of interest located within the subject; determining the predetermined instrument insertion path using imaging data acquired during imaging of the subject including the region of interest; adjusting at least one of the angular orientation and insertion depth of the instrument based on the comparison between the difference between the at least one of angular orientation and insertion depth of the instrument and the predetermined insertion path on the display device; and confirming position of the instrument by imaging the instrument and subject including the region of interest subsequent to completion of insertion of the instrument along the insertion path (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).  
Additionally, Hancu discloses a similar IMU guided medical device, wherein a predetermined path is used and a needle is adjusted and confirmed by imaging (see Fig. 2 and 3).
It would have been obvious and predictable to have adjusted and confirmed positioning of the needle of Kato even when tracking is high quality because doing so would guarantee proper placement of the needle in Kato.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.
All previous uses of Official Notice have been deemed admitted prior art because Applicant has not properly challenged said Notices.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAJEEV P SIRIPURAPU/             Primary Examiner, Art Unit 3793